Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 10-13, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2013/0223488 A1; hereinafter “Kim”) in view of Kirisawa (US. Pub. NO. 2007/0243846 A1).

claim 1, Kim teaches an electronic device in a wireless communication system (see Kim, fig. 1), the electronic device comprising:
an oscillator configured to output a local oscillator (LO) signal (see Kim, fig. 1, LO 180); 
a mixer configured to convert a frequency band of a first signal based on the LO signal and output a second signal (see Kim, fig. 1, mixers 132, 133, 160, 165); and
a signal level controller coupled between the oscillator and the mixer (see Kim, fig. 1, LO level maintaining device, fig. 2, variable amp 220, controller 280), 
wherein the signal level controller comprising a voltage sensor (See Kim, fig. 2, level detector 260, para. [0051]) configured to:
output a feedback signal to the oscillator to adjust a magnitude of the LO signal, based on the determined range of the signal level (See Kim, fig. 2, controller 280, para. [0051], uniform signal level). 
Kim is silent to teaching that wherein the sensor is a process, voltage, and temperature (PVT) sensor configured to:
sense a PVT state of the mixer; 
determine a range of a signal level corresponding to the PVT state of the mixer. 
In the same field of endeavor, Kirisawa teaches a device wherein the sensor is a process, voltage, and temperature (PVT) sensor (see Kirisawa, fig. 2, detector 114, temp 133) configured to:
sense a PVT state of the mixer (see Kirisawa, fig. 2, detector 114, temp 133, para. [0013,31]); 
determine a range of a signal level corresponding to the PVT state of the mixer (see Kirisawa, fig. 9, para. [0063-64]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kirisawa in order to improve mixer performance and reduce environment induced distortion (see Kirisawa, para. [0010-11]). 
 
claim 2, the combination of Kim and Kirisawa teaches the electronic device of claim 1, wherein the signal level controller comprises:
a coupler connected between the oscillator and the mixer to extract a coupled LO signal (see Kim, fig. 2, distributor 230);
an envelope detector configured to detect an envelope of the coupled LO signal (see Kim, fig. 2, level detector 260); and
a signal control circuit configured to generate the feedback signal based on the envelope (see Kim, fig. 2, controller 280, para. [0051], uniform signal level) and the determined range of the signal level (see Kirisawa, fig. 9, para. [0063-64]).

Regarding claim 3, the combination of Kim and Kirisawa teaches the electronic device of claim 2, wherein the signal control circuit is further configured to:
compare a magnitude of the coupled LO signal with the determined range of the signal level (see Kirisawa, fig. 2, detector 114, comparator 135), and
generate the feedback signal to adjust the LO signal to be within the determined range of the signal level (see Kirisawa, fig. 2, output 139).
 
Regarding claim 6, the combination of Kim and Kirisawa teaches the electronic device of claim 1,  wherein the PVT sensor is further configured to determine the range of the signal level based on a lookup table including ranges of signal levels corresponding to PVT states of the mixer (see Kirisawa, fig. 9, para. [0063-64]).

Regarding claim 7, the combination of Kim and Kirisawa teaches the electronic device of claim 1, wherein the signal level controller is further configured to:


Regarding claim 10, the combination of Kim and Kirisawa teaches the electronic device of claim 1, further comprising a buffer configured to amplify the LO signal (see Kim, fig. 2, amp 220).

Regarding claim 11, Kim teaches a method of an electronic device in a wireless communication system, the method comprising:
generating a local oscillator (LO) signal (see Kim, fig. 2, LO 210);
sensing a voltage state of a mixer (see Kim, fig. 2, detector 260);
outputting a feedback signal for adjusting a magnitude of the LO signal based on the determined range of the signal level (See Kim, fig. 2, controller 280, para. [0051], uniform signal level);
converting a frequency band of a first signal based on the LO signal and the output feedback signal (see Kim, fig. 1, mixers 132,133,165,160); and
outputting a second signal corresponding to the first signal having a converted frequency band (see Kim, fig. 1, outputs 134,135, output 167).
Kim is silent to teaching 
sensing a voltage comprising sensing a process, a voltage, and a temperature state of a mixer; 
determining a range of a signal level corresponding to the PVT state of the mixer. 
In the same field of endeavor, Kirisawa teaches a method comprising 
sensing a voltage comprising sensing a process, a voltage, and a temperature state of a mixer (see Kirisawa, fig. 2, detector 114, temp 133, para. [0013,31]); 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kirisawa in order to improve mixer performance and reduce environment induced distortion (see Kirisawa, para. [0010-11]). 

Regarding claims 12, 13, 16, 17 and 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3, 6, 7 and 10. 

Claims 8, 9, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kirisawa as applied to claims 7, 17 above, and further in view of Xu et al. (US. Pub. No. 2006/0009171 A1; hereinafter “Xu”). 

Regarding claim 8, the combination of Kim and Kirisawa teaches the electronic device of claim 7. 
The combination of Kim and Kirisawa is silent to teaching that wherein, when a range of the adjusted LO signal is within a preconfigured signal level, the feedback circuit is further configured to omit output of the feedback signal.
In the same field of endeavor, Xu teaches a device when a range of the adjusted LO signal is within a preconfigured signal level, the feedback circuit is further configured to omit output of the feedback signal (see Xu, fig. 5, 550, para. [0034-36]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Kirisawa with the teaching of Xu in order to improve communication quality and calibrate LO signals (see Xu, para. [0013-14]). 

claim 9, the combination of Kim and Kirisawa teaches the electronic device of claim 7. 
The combination of Kim and Kirisawa is silent to teaching that wherein, when a range of the adjusted LO signal is outside of a preconfigured signal level, the feedback circuit is further configured to output the feedback signal to the oscillator.
In the same field of endeavor, Xu teaches a device wherein, when a range of the adjusted LO signal is outside of a preconfigured signal level, the feedback circuit is further configured to output the feedback signal to the oscillator. (see Xu, fig. 5, 520, para. [0034-36]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Kirisawa with the teaching of Xu in order to improve communication quality and calibrate LO signals (see Xu, para. [0013-14]). 

Regarding claims 18, 19, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 8, 9, respectively above. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kirisawa as applied to claims 3 and 13 above, and further in view of Ashry Othman (US. 10,135,472 B1; hereinafter “Othman”). 

Regarding claim 4, the combination of Kim and Kirisawa teaches the electronic device of claim 3, wherein the feedback circuit further comprises: a first converter, connected between the envelope detector and the signal control circuit (see Kim, fig. 1, A/D 270). 
The combination of Kim and Kirisawa is silent to teaching that wherein the feedback circuit further comprises a second converter, connected between the signal control circuit and the oscillator.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Kirisawa with the teaching of Othman in order to improve transceiver quality and compensate for impairments (see Othman, col. 1, lines 20-25). 

Regarding claim 14, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 4. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landmark (2011/0275341) teaches mixer calibration system.                          

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648